Fill in this information to identify your case:

                          Tayla L. Manns
                          First Name                         Middle Name                        Last Name

Debtor 2
(Spouse if, filing)       First Name                         Middle Name                        Last Name
                                                                                                                                                       FILED OSBC CLRI:: PHN
United States Bankruptcy Court for the:                DISTRICT OF ARIZONA                                                                             201SJUL18pMl2:5S
Case number
(if known)                                                                                                                                            C3 Check if this is an
                                                                                                        r^
                                                                                                                                                         amended filing
                                                                                                       ^f


Official Form 106Sum
Summa                 of Your Assets and Liabilities and Certain Statistical Information                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Part 1         Summarize Your Assets

                                                                                                                                                         Your assets
                                                                                                                                                         Value ofwhat you own

 1     ScheduleA/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from ScheduleA/B.                                                                                            $                       0. 00

        1b. Copy line 62, Total personal property, from Schedule A/B.                                                                                     $                  7, 805. 00
        1c. Copy line 63, Total of all property on Schedule A/B.                                                                                          $                  7, 805.00

Part 2         Summarize Your Liabilities

                                                                                                                                                         Your liabilities
                                                                                                                                                         Amount you ©we

2.      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
       2a. Copy the total you listed in Column A, Amount ofclaim, at the bottom ofthe last page of Part 1 of Schedule D...                                $                  9, 376.1
3.      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Sc/?edute£/F.................................                    $             112, 588.1
       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                      $                 24, 220. 00


                                                                                                                              Your total liabilities $               146, 185. 00


Part 3         Summarize Your Income and Expenses

4.      Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule /................................................................................       $                    9uy"
5.      Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J..........................................................................                   $                  1, /ys.l
Part 4         Answer These Questions for Administrative and Statistical Records

6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
        C3 No. You have nothingto report on this part ofthe form. Checkthis boxand submit this form to the court with your other schedules.

          Yes
7.     What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                household purpose." 11 U. S. C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S.C. § 159.

        D      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
               the court with your other schedules.
 Official Form 106Sum                  Summary of Your Assets and Liabilities and Certain Statistical Information                                               page 1 of 2
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestaase.com                                                                                                   Best Case Bankruptcy

               Case 2:19-bk-08876-EPB                             Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                                  Desc
                                                                  Main Document    Page 1 of 34
^Debtor1, Ta la L. Manns                                                                   Case number (ifki, ».,/n)

8.     From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                    1, 035. 00


9.     Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim
       From Part 4 on Schedule E/F, eopy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                                       0. 00
       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                       112, 589. 00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                    0.00

       9d. Student loans. (Copy line 6f.)                                                                                     0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                                   0. 00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)           +$                    0.00


       9g. Total. Add lines 9a through 9f.                                                                         112, 589. 00




Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                    Best Case Bankmptcy


             Case 2:19-bk-08876-EPB                             Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                        Desc
                                                                Main Document    Page 2 of 34
cFill in this information to identify your case                    this filing:

 Debtor 1                    Tayla L. Manns
                             First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing}         First Name                        Middle Name                     Last Name


 United States Bankruptcy Courtforthe: DISTRICTOFARIZONA

 Case number                                                                                                                                          D    Check ifthis is an
                                                                                                                                                           amended filing



Official Form 106A/B
Schedule A/B: Propert                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

         No. Go to Part 2.
   D Yes. Where is the property?


 Part         Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. Ifyou lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   D No
         Yes


  3. 1     Make:       Dodge                                                                                                 Do not deductsecured claims or exemptions. Put
                                                                  Who has an interest in the property? Check one
                                                                                                                             the amount of any secured claims on Schedule D:
           Model:      Avenger                                          Debtor 1 only                                        Creditors Who Have Claims Secured by Property.
           Year:       2013                                        D Debtor 2 only                                           Current value of the      Current value of the
           Approximate mileage:                  116000            D Debtor 1 and Debtor 2 only                              entire property?          portion you own?
           Other information:                                      D At least one of the debtors and another

                                                                   D Check if this is community property                                $5,000.00                 $5, 000. 00
                                                                        (see instructions)




4 Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
  Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

         No
   D Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   pages you have attached for Part 2. Write that number here............................................................................. =>
    .
                                                                                                                                                               $5,000.00


 Part 3:      Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following items?                                                                  Current value of the
                                                                                                                                                    portion you Own?
                                                                                                                                                    Do not deduct secured
                                                                                                                                                    claims or exemptions.


Official Form 106A/B                                                            Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                                                         Best Case Bankruptcy


                Case 2:19-bk-08876-EPB                              Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                          Desc
                                                                    Main Document    Page 3 of 34
 Debtor 1 , Tayla L. Manns                                                                           Case h. ., oer (if known)

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   D No
        Yes. Describe.....


                                     Bed, TV, Dresser, ni ht stand, lam s                                                                         $2, 300. 00


7   Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
    D Yes. Describe.....

8. Collectibles of value
    Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                  other collections, memorabilia, collectibles
      No
    D Yes. Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                  musical instruments
        No
    D Yes. Describe.....

10. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
    D Yes. Describe.....

11 Clothes
   Examples: Everyday clothes, furs, leather coats, designerwear, shoes, accessories
    D No
        Yes. Describe.....


                                     Normal clothin and accessories                                                                                 $500. 00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
    D Yes. Describe.....

13. Non-farm animals
       Examples: Dogs, cats, birds, horses
        No
    D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
    D Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here                                                                                                     $2, 800. 00


Part       Describe Your Financial Assets

 DO you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.



Official Form 106A/B                                                 Schedule A/B: Property                                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                           Best Case Bankruptcy


             Case 2:19-bk-08876-EPB                             Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                             Desc
                                                                Main Document    Page 4 of 34
Debtor 1.        Ta la L. Manns                                                                               Case h^.., oer (if known)

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
    D Yes.

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
    D No
       Yes........................                                            Institution name:

                                          17. 1. Checking                     The Bank Corp                                                          $5.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
      No
    D Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
    D Yes. Give specific information about them.
                                            Name of entity:                                                    % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
    D Yes. Give specificinformationaboutthem
                                            Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
    D Yes. List each account separately.
                                          Type of account:                    Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
   D Yes.                                                     Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
      No
   D Yes.............    Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U. S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
    D Yes.............               Institution name and description. Separatelyfile the records of any interests. 11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
      No
    D Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
    D Yes. Give specific information about them...



Official Form 106A/B                                                   Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase. com                                                                        Best Case Bankruptcy


             Case 2:19-bk-08876-EPB                             Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                            Desc
                                                                Main Document    Page 5 of 34
 Debtor 1 , Ta la L. Manns                                                                               Case h- ..oer (if known)

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
    D Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
      No
    D Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
    D Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
    D Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
      No
    D Yes. Name the insurance company of each policy and list its value.
                                          Company name:                                         Beneficiary:                          Surrender or refund
                                                                                                                                      value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.
        No
    D Yes. Give specificinformation..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
    D Yes. Describeeach claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
    D Yes. Describeeach claim.........

35. Any financial assets you did not already list
     No
    D Yes. Givespecificinformation..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here.                                                                                                           $5.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37 [ o you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
   D Yes. Goto line38.



Official Form 106A/B                                                   Schedule A/B: Property                                                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease. coin                                                                           Best Case Bankmptcy


             Case 2:19-bk-08876-EPB                               Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                               Desc
                                                                  Main Document    Page 6 of 34
Debtor 1 . Ta la L. Manns                                                                                    Case h^. -.oer (if known)
f     *


Part      DescribeAny Farm-and Commercial Fishing-RelatedProperty You Own or Have an Interest In.
          If you own or have an interest in farmland, list it in Part 1.


46. Doyou own or have any legal or equitable interest in any farm- or commercial fishing-related property?
          No. Go to Part 7.
       D Yes. Goto line47.


Part 7:         DescribeAll Property You Own or Have an Interest in ThatYou Did Not ListAbove

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
   D Yes. Give specific information.

54. Add the dollar value of all of your entries from Part 7. Write that number here                                                               $0.00

Part          List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2                                                                                                                $0.00
56. Part 2: Total vehicles, line 5                                                           $5,000.00
57. Part 3: Total personal and household items, line 15                                      $2, 800. 00
58. Part 4: Total financial assets, line 36                                                        $5.00
59. Part 5: Total business-related property, line 45                                               $0. 00
60. Part 6: Total farm- and fishing-related property, line 52                                      $0.00
61. Part 7: Total other property not listed, line 54                                               $0. 00
62. Total personal property. Add lines 56 through 61...                                      $7,805.00      Copy personal property total        $7, 805. 00

63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                            $7,805.00




Official Form 106A/B                                                       ScheduleA/B: Property                                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                          Best Case Bankruptcy


             Case 2:19-bk-08876-EPB                              Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                            Desc
                                                                 Main Document    Page 7 of 34
Till in this information to identify your case:

 Debtor 1                   Tayla L. Manns
                            First Name                       Middle Name                        Last Name

 Debtor 2
(Spouse if, filing)         First Name                       Middle Name                        Last Name


 United States Bankruptcy Court for the:               DISTRICTOF ARIZONA

Case number
(if known)                                                                                                                                   [3 Check if this is an
                                                                                                                                                amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                          4/19

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct information. Using
the property you listed on ScheduleA/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Someexemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100%of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Prope        You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

             You are claiming state and federal nonbankruptcy exemptions.                11 U. S. C. § 522(b)(3)

      D You are claimingfederalexemptions. 11 U. S.C. § 522(b)(2)
2. For any property you list on ScheduleA/B that you claim as exempt, fill in the information below.
     Brief description of the property and line on              Current value of the       Amount of the exemption you claim          Specific laws that allow exemption
     Sctiedule A/B that lists this property                     portion you own
                                                                Copy the value from        Cheek only one box for each exemption.
                                                                Schedule A/B

      Bed, TV, Dresser, night stand, lamps                                 $2, 300. 00                                 $2,300.00      Ariz- Rev-stat- § 33-1123
     Line from Schedule A/B: 6.1
                                                                                                   100% of fair market value, up to
                                                                                                   any applicable statutory limit

      Normal clothing and accessories                                        $500.00                                     $500. 00     Ariz- Rev- stat § 33-1125(1)
     Line from Schedule A/B: 11.1
                                                                                            D      100% affair market value, up to
                                                                                                   any applicable statutory limit

     Checking: The Bank Corp                                                   $5.00                                        $5. 00    Ariz- Rev- stat § 33-1126(A)(9)
     Line from Schedule A/B: 17.1
                                                                                                   100% of fair market value, up to
                                                                                                   any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subjectto adjustment on 4/01/22 and every 3 years after thatfor casesfiled on or afterthe date of adjustment.)
               No
      D        Yes. Did you acquirethe property covered by the exemption within 1,215days before you filed this case?
               D      No
               D      Yes




Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                                            page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                        Best Case Bankruptcy


                Case 2:19-bk-08876-EPB                            Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                         Desc
                                                                  Main Document    Page 8 of 34
.
    Fill in this information to identify your case:

    Debtor 1                   Tayla L. Manns
                               First Name                     Middle Name                       Last Name

    Debtor 2
    (Spouse if, filing)        First Name                     Middle Name                       Last Name


    United States Bankruptcy Court for the:             DISTRICT OF ARIZONA

    Case number
    (if known)                                                                                                                                  a Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
          D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below.

    Part 1:         List All Secured Claims
                                                                                                               Column A              Column B               Column C
    2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
    for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim       Value of collateral    Unsecured
    much as possible, list the claims in alphabetical order according to the creditor's name.                  Do not deduct the     that supports this     portion
                                                                                                               value of collateral   claim                  If any
            Auto Now Financial
    2.1                                                                                                             $9, 376. 00              $5, 000. 00         $4, 376. 00
            Services, Inc.                           Describe the property that secures the claim:
            Creditor's Name
                                                     2013 Dodge Avenger 116000 miles

                                                     As of the date you file, the claim is: Check all that
            2201 W. Van Buren St.                    apply.
            Phoenix, AZ 85009                        D Contingent
            Number, Street, City, State & Zip Code       Unliquidated
                                                     D Disputed
    Who owes the debt? Check one.                    Nature of lien. Checkall thatapply.
          Debtor 1 only                                  An agreement you made (such as mortgage or secured
    D Debtor 2 only                                       car loan)
    D Debtor1 and Debtor2 only                       D Statutory lien (such as tax lien, mechanic's lien)
    D At least one of the debtors and another        D Judgment lien from a lawsuit
    D Checkifthis claim relates to a                 D Other(includinga righttooffset)
          community debt

    Date debt was incurred          03/01/201 8               Last4 digits of account number         7791



      Add the dollar value of your entries in Column A on this page. Write that number here:                                  $9, 376. 00
      If this is the last page of your form, add the dollar value totals from all pages.
      Write that number here:
                                                                                                                              $9, 376. 00

    Part 2: List Others to Be Notified for a Debt That You Alread Listed
    Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
    trying to collect from you for a debt you owe to someone else, list the creditor in Parti, and then list the collection agency here. Similarly, if you have more
    than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
    debts in Part 1, do not fill out or submit this page.




Official Form 106D                                   Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                           Best Case Bankruptcy


                   Case 2:19-bk-08876-EPB                         Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                           Desc
                                                                  Main Document    Page 9 of 34
 Fill in thisdnformation to identify your case:

 Debtor 1                     Tayla L. Manns
                              First Name                      Middle Name

 Debtor 2
 (Spouse if, filing)          First Name                      Middle Name                         Last Name


 United States Bankruptcy Courtfor the:                 DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                                             a Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executoiy contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1            List All of Your PRIORITYUnsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
       D No. Goto Part2.
           Yes.
2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor's name. Ifyou have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                           Total claim       Priority               Nonpriority
                                                                                                                                             amount                amount

 2.1          Sallie Mae                                                Last4 digits ofaccountnumber 5250                       $79,743.00        $79, 743. 00                    $0.00
              Priority Creditor's Name
              P.O Box 3229                                              When was the debt incurred?           06/01/2017
              Wilmin ton DE 19804
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.                              D Contingent
              Debtor 1 only                                                Unliquidated
         D Debtor 2 only                                                D Disputed
         D Debtor 1 and Debtor 2 only                                   Type of PRIORITY unsecured claim:
         D At least one of the debtors and another                      D Domestic support obligations
         D Check if this claim is for a community debt                     Taxes and certain other debts you owe the government
         Is the claim subject to offset?                                D Claims for death or personal injury white you were intoxicated
              No
                                                                        D Other. Specify
         D Yes                                                                               Student Loan

12.2 |        USDOE/Glelsi                                              Last4 digits ofaccountnumber 0206                       $32,846.00        $32,846.00                      $0.00
              Priority Creditor's Name
              P. O. Box 7860                                            When was the debt incurred?           02/01/2016
              Madison Wl 53704
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.
                                                                        D Contingent
              Debtor 1 only                                                Unliquidated
         D Debtor 2 only                                                D Disputed
         D Debtor 1 and Debtor 2 only                                   Type of PRIORITY unsecured claim:
         a At least one of the debtors and another                      D Domestic support obligations
         D Checkif this claim is fora community debt                       Taxes and certain other debts you owe the government
         Is the claim subject to offset?                                D Claimsfordeathorpersonalinjurywhileyouwereintoxicated
              No                                                        D Other. Specify
         D Yes                                                                               Student Loan

Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 1 of 9
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                              44116                                             Best Case Bankruptcy


                Case 2:19-bk-08876-EPB                            Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                                   Desc
                                                                  Main Document   Page 10 of 34
.
    Debtor 1, Ta la L. Manns                                                                                   Case number (if i^wn)



    Part            List All of Your NONPRIORITYUnsecured Claims
    3.    Do any creditors have nonpriority unsecured claims against you?

          D No.Youhavenothingto reportinthispart. Submitthisformtothecourtwithyourotherschedules.
             Yes.

    4. Listall of your nonpriority unsecured claims in the alphabeticalorder of the creditorwho holds each claim. If a creditor has more than one nonpriority
          unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
          than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
          Part 2.
                                                                                                                                                                  Total claim

    4.1        Ashley Furniture                                          Last 4 digits of account number         unknown                                                        $4, 000. 00
               Nonpriority Creditor's Name
               1479 N. Dysart Rd.                                        When was the debt incurred?             03/01/2018
               Avondale, AZ 85323
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

                    Debtor 1 only                                        D Contingent
               D Debtor2 only                                                Unliquidated
               D Debtor 1 and Debtor 2 only                              D Disputed
               D At leastoneofthe debtorsandanother                      Type of NONPRIORITY unsecured claim:

               D Check if this claim is fora community                   D Student loans
               debt                                                      a Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
                    No                                                   D Debts to pension or profit-sharing plans, and other similar debts
               Dyes                                                          Other Specify Balance on account

14.2 |         AT&T                                                      Last4 digits of account number          7282                                                             $990. 00
               Nonpriority Creditor's Name
               P.O. Box 6416                                             When was the debt incurred?             2/3/2017
               Carol Stream, IL 60197
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

                    Debtor 1 only                                        D Contingent
               D Debtor 2 only                                               Unliquidated
               D Debtor 1 and Debtor 2 only                              D Disputed
               D At least one of the debtors and another                 Type of NONPRIORITYunsecured claim:

               D Checkifthisclaimisfora community                        D Studentloans
               debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
               Is the claim subject to offset?                           report as priority claims
                    No                                                   D Debts to pension or profit-sharing plans, and other similar debts
               D Yes                                                         Other Specify Balance on wireless account




Official Form 106 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                                     Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                                         Best Case Bankruptcy


                 Case 2:19-bk-08876-EPB                           Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                                       Desc
                                                                  Main Document   Page 11 of 34
 Debtor 1 . Tayla L. Manns                                                                               Case number (ifK...rfn)

 43 |     Capital One                                                Last 4 digits of account number       4003                                               $460. 00
          Nonpriority Creditor's Name
          P.O. Box 85015                                             When was the debt incurred?           8/20/2017
          Richmond, VA 23285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          D Contingent
           D Debtor 2 only                                              Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:
          D Checkif this claim is for a community                    D Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other.Specify Credit card

 4.4      Cash One Loans                                             Last4 digits of account number        8926                                               $800.00
          Nonpriority Creditor's Name
          5050 W. McDowell Rd.                                       Whenwas the debt incurred?            10/01/2018
          Phoenix, AZ 85035
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          D Contingent
           D Debtor 2 only                                              Unliquidated
           D Debtor1 and Debtor2 only                                D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Checkifthis claim is fora community                     D Student loans
          debt                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                            report as priority claims

              No                                                     D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other. Specify Loan

14. 5     CHASE                                                      Last 4 digits of account number                                                          $400.00
          Nonpriority Creditor's Name
          270 Park Avenue                                            Whenwasthe debt incurred?             09/15/2018
           New York, NY 10017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:
           D Checkifthis claim is fora community                     D Studentloans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other. Specify Overdrawn account balance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                     Best Case Bankruptcy


             Case 2:19-bk-08876-EPB                            Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                          Desc
                                                               Main Document   Page 12 of 34
^Debtor 1, Tayla L. Manns                                                                              Case number (ifi,.. ^wn)

4.6       Checksmart                                               Last 4 digits of account number       9250                                                $500.00
          Nonpriority Creditor's Name
          831OW. Thomas Rd.                                        When was the debt incurred?           07/01/2018
          Phoenix, AZ 85037
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                        D Contingent
          D Debtor 2 only                                             Unliquidated
          D Debtor 1 and Debtor 2 only                             D Disputed
          D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          D Check ifthis claim is fora community                   D Student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims
              No                                                   D Debtsto pension or profit-sharing plans, and other similar debts
          D Yes                                                       Other. Specify Loan

4.7       CURACAO                                                  Last4 digits of account number        5451                                                $537. 00
          Nonpriority Creditor's Name
          1605 W. OLYMPICBLVD.#600                                 Whenwasthe debt incurred?             11/01/2017
          Los An eles, CA90015
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                        D Contingent
          D Debtor2 only                                              Unliquidated
          D Debtor 1 and Debtor 2 only                             D Disputed
          D At least one of the debtors and another                Type of NONPRIORIT/ unsecured claim:
          D Check if this claim is for a community                 D Student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

              No                                                   D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                       Other, specify Charge account

4. 8 |    Dignity Health Emergency                                 Last4 digits of account number        unknown                                          $3,000.00
          Nonpriority Creditor's Name
          251 N. Estrella Pkwy                                     Whenwas the debt incurred?            04/01/2019
          Good ear, AZ 85338
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                        D Contingent
          D Debtor 2 only                                             Unliquidated
          D Debtor 1 and Debtor 2 only                             D Disputed
          D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                 D Student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce thatyou did not
          Is the claim subject to offset?                          report as priority claims

              No                                                   D Debtsto pension or profit-sharing plans, and other similar debts
          D Yes                                                       Other. Specify Medical




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy


            Case 2:19-bk-08876-EPB                           Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                          Desc
                                                             Main Document   Page 13 of 34
.
    Debtor 1 , Ta la L. Manns                                                                          Case number (ifis, ,^n)

    4. 9 |   First Convenience Bank                                Last 4 digits of account number                                                          $100.00
             Non priority Creditor's Name
             1100N. EstrellaPkwy                                   When was the debt incurred?           11/14/2018
             Good ear, AZ 85338
             Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

                Debtor 1 only                                      D Contingent
             D Debtor 2 only                                          Unliquidated
             D Debtor 1 and Debtor 2 only                          D Disputed
             D At least one of the debtors and another             Type of NONPRIORITY unsecured claim;

             D Checkifthis claim is for a community                D Student loans
             debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                       report as priority claims

                No                                                 D Debtstopensionorprofit-sharingplans,andothersimilardebts
             a Yes                                                    Other. Specify Balance on account

    4.1
    0        Geico                                                 Last 4 digits of account number                                                          $500. 00
             Nonpriority Creditor's Name
             One Geico Plaza                                       When wasthe debt incurred?            08/01/2018
             Bethesda, MD 20811
             Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

                Debtor 1 only                                      D Contingent
             D Debtor2 only                                            Unliquidated
             D Debtor1 and Debtor2 only                            D Disputed
             D At least one of the debtors and another             Type of NONPRIORITV unsecured claim:

             D Check ifthis claim is for a community               D Studentloans
             debt                                                  D Obligations arising out of a separation agreement or divorce thatyou did not
             Is the claim subject to offset?                       report as priority claims

                No                                                 D Debts to pension or profit-sharing plans, and other similar debts
             D Yes                                                     Other, specify Balance on premiums

    4.1
    1        JC Penney                                             Last4 digitsofaccountnumber 6008                                                         $540.00
             Nonpriority Creditor's Name
             4126 Windward Plaza                                   When was the debt incurred?           4/1/2017
             Al haretta, GA 30005
             Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

                Debtor 1 only                                      D Contingent
             D Debtor 2 only                                           Unliquidated
             D Debtor 1 and Debtor 2 only                          D Disputed
             D At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

             D Checkifthis claim is for a community                D Studentloans
             debt                                                  D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
             Is the claim subject to offset?                       report as priority claims
                No                                                 D Debts to pension or profit-sharing plans, and other similar debts
             D Yes                                                     Other, specify Charge card




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 9
SoftwareCopyright(c) 1996-2019Best Case, LLC -www.bestcase. com                                                                                      Best Case Bankruptcy

               Case 2:19-bk-08876-EPB                         Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                         Desc
                                                              Main Document   Page 14 of 34
Debtor1 Jayla L. Manns                                                                                     Case number (ifh,.^wn)

4.1
2          Kohls                                                       Last 4 digits of account number       6393                                              $333.00
           Nonpriority Creditor's Name
           P.O. Box 3115                                               When was the debt incurred?           12/12/2017
           Milwaukee, Wl 53201
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
           D Debtor2 only                                                 Unliquidated
           D Debtor 1 and Debtor 2 only                                D Disputed
           a At least one of the debtors and another                   Type of NONPRIORITV unsecured claim:
                                                                       D Student loans
           D Check ifthis claim is for a community
           debt                                                        D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify Chargeaccount

4.1
3          Living Spaces                                               Last4 digitsofaccountnumber unknown                                                   $4, 000. 00
           Nonpriority Creditor's Name
           6600 W. Latham St.                                          Whenwas the debt incurred?            07/01/2017
           Phoenix, AZ 85043
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
           D Debtor 2 only                                                Unliquidated
           D Debtor 1 and Debtor 2 only                                D Disputed
           D At least one ofthe debtors and another                    Type of NONPRIORIT/ unsecured claim:
           D Check if this claim is fora community                     D Studentloans
           debt                                                        D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          other,specify Balance on account

4.1
4          Loan Max                                                    Last 4 digits of account number       unknown                                         $3, 500. 00
           Nonpriority Creditor's Name
           7539 W. Indian School Rd.                                   When was the debt incurred?           04/01/2017
           Phoenix, AZ 85033
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
           D Debtor 2 only                                                 Unliquidated
           D Debtor 1 and Debtor 2 only                                D Disputed
           D At least one ofthe debtors and another                    Type of NONPRIORITY unsecured claim:

           D Checkif this claim is fora community                      D Studentloans
           debt                                                        D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                           Other.Specify Loan




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                     Best Case Bankruptcy


             Case 2:19-bk-08876-EPB                              Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                          Desc
                                                                 Main Document   Page 15 of 34
.
    Debtor 1, Ta la L. Manns                                                                             Case number (if ^..^wn)

    4.1
    5     Rapid Cash                                                 Last4 digitsofaccountnumber unknown                                                    $.., 000. 00
          Nonpriority Creditor's Name
          4921 W. SaharaAve.                                         When was the debt incurred?           05/01/2018
          Las Vegas, NV 89146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          D Contingent
          D Debtor 2 only                                               Unliquidated
          D Debtor1 and Debtor2 only                                 D Disputed
          D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          D Checkifthis claim is fora community                      D Student loans
          debt                                                       D Obligations arising out ofa separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                         Other. Specify Loan

    4.1
    6     Tio Rico                                                   Last4 digitsofaccountnumber 2274                                                         $500.00
          Nonpriority Creditor's Name
          1450N. DysartRd.                                           When was the debt incurred?           09/01/2018
          Avondale, AZ 85323
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          D Contingent
           D Debtor 2 only                                              Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Checkif this claim is for a community                   D Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims
              No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other. Specify Title Loan

    4.1
    7     Verizon                                                    Last4 digitsofaccountnumber 3408                                                       $2,020.00
           Nonpriority Creditor's Name
           P.O. Box 26055                                            Whenwas the debt incurred?             09/01/2016
           Minnea olis, MN 55426
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITV unsecured claim:
                                                                     D Student loans
           D Check ifthis claim is for a community
          debt                                                       D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other. Specify Balance on wireless account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                      Best Case Bankruptcy


            Case 2:19-bk-08876-EPB                             Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                          Desc
                                                               Main Document   Page 16 of 34
Debtor 1 , Ta la L. Manns                                                                                  Case number (ifk...^n)

4.1
           Victoria Secret                                             Last 4 digits of account number       5856                                                  $220.00
           Nonpriority Creditor's Name
           P.O. Box 182789                                             When was the debt incurred?           05/12/2018
           Columbus, OH 43218
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
           D Debtor2 only                                                 Unliquidated
           D Debtor 1 and Debtor 2 only                                D Disputed
           D At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:
                                                                       D Student loans
           D Check if this claim is fora community
           debt                                                        D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify Chargeaccount

4.1
9          Wells Fargo Card Services                                   Last4 digitsofaccountnumber 4465                                                            $820.00
           Nonpriority Creditor's Name
           P.O. Box 14517                                              When was the debt incurred?           4/3/2017
           Des Moines, IA 50306
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
           D Debtor 2 only                                                Unliquidated
           D Debtor1 and Debtor2 only                                  D Disputed
           D At least one of the debtors and another                   Type of NONPRIORIT/ unsecured claim:
           D Check if this claim is fora community                     D Student loans
           debt                                                        D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                           Other.Specify Credit card

 Part 3.       List Others to Be Notified About a Debt That You Alread Listed
5. Use this page only if you have others to be notified about your bankmptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
    is trying to collect from you for a debtyou oweto someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
    have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
    notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part .        Add the Amounts for Each T pe of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U. S. C. §159. Add the amounts for each
   type of unsecured claim.
                                                                                                                                     Total Claim
                        6a.    Domestic support obligations                                                   6a. $                                 0.00
Total
claims
from Part 1             6b.    Taxes and certain other debts you owe the government                           6b. $                          112, 589. 00
                        6c.    Claims for death or personal injury while you were intoxicated                 6c. $                                 0. 00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.        6d. $                                 0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                       6e.                            112, 589. 00

                                                                                                                                     Total Claim
                        6f.    Student loans                                                                  6f.                                   0. 00
 Total
 claims
 from Part 2            6g.    Obligations arising out of a separation agreement or divorce that
                               you did not report as priority claims                                          69                                    0. 00
                        6h.    Debts to pension or profit-sharing plans, and other similar debts              6h.                                   0.00

Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www. beslcase. com                                                                                         Best Case Bankruptcy


             Case 2:19-bk-08876-EPB                              Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                             Desc
                                                                 Main Document   Page 17 of 34
 Debtor 1 , Ta la L. Manns                                                                           Case number (ifK|,own)

                        61.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.
                                                                                                                              24, 220.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             24, 220. 00




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 9
Software Copyright (c) 1396-2019 Best Case, LLC - www. bsstcase. com                                                                         Best Case Bankruptcy

             Case 2:19-bk-08876-EPB                              Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                             Desc
                                                                 Main Document   Page 18 of 34
                                                           /

Fill in this'information to identify your case:

Debtor 1                  Tayla L. Manns
                          First Name                           Middle Name              Last Name

DebtorZ
(Spouse if, filing)       First Name                           Middle Name              Last Name


United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                           [] Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, numberthe entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
             No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        D Yes. Fill in all ofthe information beloweven ifthe contacts of leases are listed on Schedule A/B'.Pmperty (Official Form 106A/B).

2.      List separately each person or company with whom you havethe contract or lease. Then state whateach contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions forthis form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                        State what the contract or lease is for
                          Name, Number Street, City, State and ZIP Code
 2.1
          Name


          Number       Street


          City                                     State                     ZIP Code
  2.2
          Name



          Number        Street

          Ci                                       State                     ZIP Code
  2.3
           Name


           Number       Street


          Ci                                       State                     ZIP Code
  2.4
           Name


           Number       Street


           City                                    State                     ZIP Code
  2.5
           Name


           Number       Street


           City                                    State                     ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. beslcase. com                                                                                Best Case Bankmptcy


                  Case 2:19-bk-08876-EPB                          Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                 Desc
                                                                  Main Document   Page 19 of 34
Till in thiS information to identify your case:
             1               Tayla L. Manns
                             First Name                            Middle Name       Last Name

Debtor 2
(Spouse if, filing)          First Name                            Middle Name       Last Name


United States Bankruptcy Court for the:                   DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                  C3 Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: YourCodebtors                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

      1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

          No
      D Yes

      2. Withinthe last 8 years, have you lived in a community property state or territory? (Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

          No. Go to line 3.
      D Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


  3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. Listthe person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                 Column 1: Yourcodebtor                                                              Column 2: The creditor to whom you owe the debt
                 Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

                                                                                                     D Schedule D, line
                 Name
                                                                                                     D Schedule E/F, line
                                                                                                     D Schedule G, line
                 Number             Street
                 City                                      State                     ZIPCode



                                                                                                     D Schedule D, line
                                                                                                     D Schedule E/F, line
                                                                                                     D ScheduleG, line
                 Number             Street
                 City                                      State                     ZIPCode




Official Form 106H                                                               Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                         Best Case Bankruptcy


                 Case 2:19-bk-08876-EPB                               Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                   Desc
                                                                      Main Document   Page 20 of 34
  ill in this information to           our case.


 Debtor 1                      Tayla L. Manns

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

Case number                                                                                               Check if this is:
(If known)
                                                                                                          D An amended filing
                                                                                                          D A supplementshowingpostpetition chapter
                                                                                                              13 income as of the following date:
Official Form 1061                                                                                            MM/DD/YYYY
Schedule I: Your Income                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Parti:                Describe Emplo ment

       Fill in your employment
       information.                                                  Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                    Employed                                D Employed
       attach a separate page with            Employment status
       information about additional                                  D Notemployed                               D Notemployed
       employers.
                                              Occupation             Pre school teacher
       Include part-time, seasonal, or
       self-employed work.                    Employer's name        Tutor Time

       Occupation may include student         Employer's address     1750N. DysartRd.
       or homemaker, if it applies.
                                                                     Goodyear, AZ 85338

                                              How long employed there?          10 months

Part 2:               Give Details About Month!     Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filinfl spouse

       List monthly gross wages, salary, and commissions (before all payroll
2-     deductions). Ifnotpaid monthly, calculatewhatthe monthlywagewould be.                2.    $           1, 035. 00      $              N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$                0. 00      +$             N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.      $      1, 035. 00              $       N/A




Official Form 1061                                                        Schedule I: Your Income                                                   page 1
               Case 2:19-bk-08876-EPB                     Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                   Desc
                                                          Main Document   Page 21 of 34
Debtor i    Tayla L. Manns                                                                         Case number {if known)



                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                             f!.^rl.*?ilM.?PPUS?_
      Copy line 4 here                                                                      4.     T          1, 035. 00     $.               N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                  5a.     $           125.44       $                N/A
      5b.    Mandatory contributions for retirement plans                                   5b.     $              0. 00     $                N/A
      5c.    Voluntary contributions for retirement plans                                   5c.     $              0.00      $                N/A
      5d.    Required repayments of retirement fund loans                                   5d.     $              0.00      $                N/A
      5e.    Insurance                                                                      5e.     $              0.00      $                N/A
      5f.    Domestic support obligations                                                   5f.     $              0.00      $                N/A
      5g.    Union dues                                                                     5g.     $              0. 00     $                N/A
      5h.    Other deductions. Specify:                                                     5h.+ $                 0.00 + $                   N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.     $            125.44       $                N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.     $            909.56       $                N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
            Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                            8a. $                  0.00                       N/A
      Sb.    Interest and dividends                                                         Sb. $                  0.00                       N/A
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                            8c. $                  0.00                       N/A
      8d.    Unemployment compensation                                                      8d. $                  0.00                       N/A
      8e.   Social Security                                                                 8e. $                  0.00                       N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                       8f.     $              0.00      $                N/A
      8g.    Pension or retirement income                                                   sg.     $              0. 00     $                N/A
      8h.    Other monthly income. Specify:                                                 8h.+ $                 0. 00    +$                N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9. $                   0.00 $                      N/A

10. Calculate monthly income. Add line 7 + line 9.                                         10. $          909. 56 +$               N/A =$            909. 56
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                  11. +$                  0. 00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
      applies                          '                    --------. -. ---... -. -.-..... -------. --,....                        ^     ^          g^gg
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
    D     Yes. Explain:




Official Form 1061                                                      Schedule I: Your Income                                                      page 2
            Case 2:19-bk-08876-EPB                 Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                         Desc
                                                   Main Document   Page 22 of 34
 Fill in this information to identify your case:

 Debtor 1                Tayla L. Manns                                                                     Check if this is:
                                                                                                            D      An amended filing
 Debtor 2                                                                                                   d      A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                               13 expenses as of the following date:

 United States BankruptcyCourt for the: DISTRICTOF ARIZONA                                                         MM/DD/YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Ex enses                                                                                                                                12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach anothersheetto this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

 Part 1         Describe Your Household
 1.    Is this a joint case?
             No. Go to line 2.
       D Yes. Does Debtor 2 live in a separate household?
                  D No
                 D Yes. Debtor2 mustfile OfficialForm 106J-2, Expensesfor SeparateHouseholdof Debtor2.
2.

       Do not list Debtor 1 and         D Yes.     Fill out this information for   Dependent's relationship to        Dependent's        Does dependent
       Debtor 2.                                   each dependent.                 Debtor 1 or Debtor 2               age                live with you?

       Do not state the                                                                                                                  D No
       dependents names.                                                                                                                 D Yes
                                                                                                                                         D No
                                                                                                                                         D Yes
                                                                                                                                         D No
                                                                                                                                         D Yes
                                                                                                                                         D No
                                                                                                                                         D Yes
3.     Do your expenses include                    No
       expenses of people other than
       yourself and your dependents?
                                               D Yes

           Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)                                                                                                      Your expenses


4.     The rental or home ownership expenses for your residence. Include first mortgage
       paymentsand any rentforthegroundor lot.                                                              4. $                             500.00

       If not included in line 4:

       4a.      Real estate taxes                                                                          4a. $                                 0.00
       4b. Property, homeowner's, or renter's insurance                                                    4b.   $                               0.00
       4c. Home maintenance, repair, and upkeep expenses                                                   4c.   $                               0. 00
       4d. Homeowner's association or condominium dues                                                     4d.   $                               0. 00
5.     Additional mortgage payments for your residence, such as home equity loans                           5.   $                               0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1

          Case 2:19-bk-08876-EPB                        Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                       Desc
                                                        Main Document   Page 23 of 34
Debtor 1     Ta la L. Manns                                                                      Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                               6a. $                               100. 00
      6b. Water, sewer, garbage collection                                                             6b. $                                35.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                               6c. $                                80.00
      6d. Other. Specify:                                                                              6d. $                                 0.00
7.    Food and housekeeping supplies                                                                    7. $                               250.00
8.    Childcare and children's education costs                                                          8. $                                 0.00
9. Clothing, laundry, and dry cleaning                                                                  9. $                                25.00
10. Personal care products and services                                                                10. $                                40.00
11. Medical and dental expenses                                                                        11. $                                  0. 00
12. Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                     12- $                               100.00
13. Entertainment, clubs, recreation, newspapers, magazines,and books                                  13. $                                 50. 00
14. Charitable contributions and religious donations                                                   14. $                                  0. 00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                             15a. $                                  0.00
      15b. Health insurance                                                                           15b. $                                  0.00
      15c.   Vehicle insurance                                                                        15c. $                               195. 00
      15d. Other insurance. Specify:                                                       15d. $                                             0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                            0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                          420.00
      17b. Car payments for Vehicle 2                                                      17b. $                                            0.00
      17c. Other. Specify:                                                                  17c. S                                           0.00
      17d. Other. Specify:                                                                 17d. $                                            0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).        18. $                                            0.00
19.   Other payments you make to support others who do not live with you.                                                                     0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgageson other property                                                                 20a. $                                  0. 00
      20b. Real estate taxes                                                                          20b. $                                  0.00
      20c. Property, homeowner's, or renter's insurance                                               20c. $                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                                   20d. $                                  0.00
      20e.   Homeowner's association or condominium dues                                              20e. $                                  0.00
21    Other: Specify:                                                                                  21. +$                                 0. 00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                                      1,795.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                                  1, 795. 00
23. Calculate your monthly net income.
      23a. Copy line 12 (yourcombinedmonthly income) from Schedule I.                                 23a. $                               909. 56
      23b. Copy your monthly expenses from line 22c above.                                            23b. -$                            1,795. 00
      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                     23c. $                               -885.44

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For example, do you expectto finish paying foryour car loan within the year or do you expectyour mortgage paymentto increaseor decrease becauseof a
      modification to the terms of your mortgage?
        No.
      D Yes.              Explain here:




Official Form 106J                                              Schedule J: Your Expenses                                                                 page 2

         Case 2:19-bk-08876-EPB                     Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                          Desc
                                                    Main Document   Page 24 of 34
 Fill in this information to identify your case:

 Debtor 1                    Tayla L. Manns
                             First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)         First Name                       Middle Name              Last Name


 United States Bankruptcy Courtfor the:                 DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                          d Check if this is an
                                                                                                                                       amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                           12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                       Sign Below


         Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         D       No

                Yes. Name of person           Debra L. Parks                                                       Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                   Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.
                                                 ^
        x                                                     x
              Tayla L.         nns                                                         Signature of Debtor 2
              Signature of Debtor 1

              Date Jul 17, 2019                                                            Date




Official Form 106Dec                                          Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                               Best Case Bankruptcy




                Case 2:19-bk-08876-EPB                           Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                  Desc
                                                                 Main Document   Page 25 of 34
 Fill in this information to identify your case:

 Debtor 1                  Tayla L. Manns
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                D| Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

       D       Married
               Not married

2.     During the last 3 years, have you lived anywhereother than whereyou live now?

       D       No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                                Dates Debtor 2
                                                                 lived there                                                                       lived there

        12171W. BelmontDr.                                       From-To:                   D Same as Debtor 1                                     D Same as Debtor 1
        Avondale, AZ 85323                                       2016-2018                                                                         From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
       D       Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2          Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       D       No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exclusions)

From January 1 of current year until                 Wages, commissions,                             $8, 832. 00   D Wages, commissions,
the date you filed for bankruptcy:                 bonuses, tips                                                   bonuses, tips

                                                    D Operating a business                                         D Operating a business

Official Form 107                                      Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                          page 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                      Best Case Bankruptcy


                Case 2:19-bk-08876-EPB                         Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                         Desc
                                                               Main Document   Page 26 of 34
Debtor 1 , Ta la L. Manns                                                                                     Case num.-., (ifknown)



                                                    Debtor 1                                                         Debtor 2
                                                    Sources of income                 Gross income                   Sources of income            Gross income
                                                    Check all that apply.             (before deductions and         Check all that apply.        (before deductions
                                                                                      exclusions)                                                 and exclusions)


For last calendar year:                               Wages, commissions,                           $4, 000. 00      D Wages, commissions,
(January 1 to December 31, 2018 )                   bonuses, tips                                                    bonuses, tips

                                                     D Operating a business                                          D Operating a business

For the calendaryear before that:                     Wages, commissions,                                $0.00       D Wages,commissions,
(January 1 to December 31, 2017 )                   bonuses, tips                                                    bonuses, tips

                                                     D Operating a business                                          D Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless ofwhetherthat income is taxable. Examples ofother income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
      D     Yes. Fill in the details.

                                                    Debtor 1                                                         Debtor 2
                                                    Sources of income                 Gross income from              Sources of income            Gross income
                                                    Describe below.                   each source                    Describe below.              (before deductions
                                                                                      (before deductions and                                      and exclusions)
                                                                                      exclusions)

Part 3:       List Certain Pa merits You Made Before You Filed for Bankru tc

6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      D     No. NeitherDebtor 1 nor Debtor 2 has primarily consumer debts. Consumerdebtsare defined in 11 U. S.C. § 101(8) as "incurred by an
                individualprimarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                      D No.         Go to line 7.
                      D Yes         Listbeloweachcreditortowhomyoupaida totalof$6,825*ormoreinoneormore paymentsandthetotalamountyou
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.       Go to line 7.
                      D Yes         Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthatcreditor. Donot
                                    include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                    attorney for this bankruptcy case.


       Creditor's Name and Address                                 Dates of payment            Total amount           Amount you       Was this payment for.
                                                                                                          paid            still owe




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                   Best Case Bankruptcy


             Case 2:19-bk-08876-EPB                              Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                      Desc
                                                                 Main Document   Page 27 of 34
                                                                                                                     (
Debtor 1 , Tayla L. Manns                                                                                  Case numbo. {if known)




7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
     of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
     a business you operate as a sole proprietor. 11 U. S. C. § 101. Include payments for domestic support obligations, such as child support and
     alimony.

            No
      D     Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment           Total amount          Amount you           Reason for this payment
                                                                                                       paid              still owe

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
     insider?
     Include payments on debts guaranteed or cosigned by an insider.

            No
      D Yes. Listall paymentsto an insider
       Insider's Name and Address                                Dates ofpayment            Total amount          Amount you           Reason for this payment
                                                                                                       paid              still owe     Include creditor's name

Part 4:       Identi    Le al Actions, Repossessions, and Foreclosures

9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injun/ cases, small claims actions, divorces, collection suits, oaternity actions, supoort or custody
      modifications, and contract disputes.

            No
      D     Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                            Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished,attached, seized, or levied?
      Check all that apply and fill in the details below.

            No. Go to line 11.
      D     Yes. Fill in the information below.
       Creditor Name and Address                                 Describethe Property                                          Date                         Value of the
                                                                                                                                                               property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
      D     Yes. Fill in the details.
       CreditorName and Address                                  Describe the action the creditor took                         Date action was                   Amount
                                                                                                                               taken

12. Within I year before you filed for bankruptcy, was any of your property in the possession of an assigneefor the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?
            No
      D     Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
      D     Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                        Dates you gave                       Value
       per person                                                                                                              the gifts
       Person to Whom You Gave the Gift and
       Address:


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 3

Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                       Best Case Bankruptcy


             Case 2:19-bk-08876-EPB                            Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                          Desc
                                                               Main Document   Page 28 of 34
Debtor1 . Tayla L. Manns                                                                                     Case numi^, (ifknown)




14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600to any charity?
            No
      D     Yes. Fill in the detailsfor each giftor contribution.
       Gifts or contributions to charities that total                  Describe what you contributed                            Dates you
                                                                                                                                      you                       Value
       more than $600                                                                                                           contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

Part 6:       List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
      or gambling?

            No
      D     Yes. Fill in the details.
       Describe the property you lost and                     Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                    loss                           lost
                                                              Include the amount that insurance has paid. List pending
                                                              insurance claims on line 33 of Schedule A/B: Property.

Part 7:       List Certain Pa ments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy

      D     No
            Yes. Fill in the details.

       Person Who Was Paid                                             Description and value of any property                    Date payment             Amount of
       Address                                                         transferred                                              or transfer was             payment
       Email or website address                                                                                                 made
       Person Who Made the Payment, if Not You
       Peoria Nu Start Bankruptcy                                                                                               6/27/2019                   $200.00
       P.O. Box 121
       Peoria, AZ 85380


17    Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

             No
      D     Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                    Date payment              Amount of
       Address                                                         transferred                                              or transfer was             payment
                                                                                                                                made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
             No
      D     Yes. Fill in the details.
       Person Who Received Transfer                                    Description and value of                   Describe any property or        Date transfer was
       Address                                                         property transferred                       payments received or debts      made
                                                                                                                  paid in exchange
       Person's relationship to you




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                 Best Case Bankruptcy


             Case 2:19-bk-08876-EPB                              Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                    Desc
                                                                 Main Document   Page 29 of 34
 Debtor 1 , Ta la L. Manns                                                                                  Case numuur (ifknown)



19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
        No
    D Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                     Date Transfer was
                                                                                                                                           made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe De osit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
           No
      D     Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or        Date account was          Last balance
       Address (Number,Street, City, StateandZIP                 account number               instrument                closed, sold,       before closing or
       Code)                                                                                                            moved, or                     transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
      D     Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                          have it?
                                                                     State andZIPCode)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
      D     Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents            Do you still
       AddreSS (Number, Street, City, State and ZIP Code)            to it?                                                                  have it?
                                                                     Address (Number, Street, City,
                                                                     State andZIPCode)

 Part 9:       Identi Prope         You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Includeany property you borrowed from, are storing for, or hold in trust
      for someone.

            No
      D     Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                        Value
       Address (Number,Street, City, StateandZIPCode)                (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental lawmeans any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardousor
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      S/'te means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 pages
Software Copyright (c) 1996-2019Best Case, LLC - www.bestcase. com                                                                            Best Case Bankruptcy


             Case 2:19-bk-08876-EPB                            Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                               Desc
                                                               Main Document   Page 30 of 34
QebtoM . Ta la L. Manns                                                                                          Case numbf. (ifknown)



24. Has any governmental unit notified you that you may be liable or potentially liable underor in violation of an environmental law?

            No
      D     Yes. Fill in the details.
       Name of site                                                    Governmental Unit                            Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIPCode)               Address (Number, Street, City, Stateand      knOW it
                                                                       ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

            No
      D     Yes. Fill in the details.
       Name of site                                                    Governmental unit                            Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street,City,Stateand        RnOWit
                                                                       ZIPCode)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
      D     Yes. Fill in the details.
       Case Title                                                      Court or agency                       Nature of the case                        Status of the
       Case Number                                                     Name                                                                            case
                                                                       Address (Number, Street, City,
                                                                       State andZIPCode)

 Part 11:     Give Details About Your Business or Connections to An                     Business

27. Within4 years before you filed for bankruptcy, did you own a business or haveany of the following connections to any business?
            D A sole proprietoror self-employed in a trade, profession, or otheractivity, eitherfull-time or part-time
             D A memberofa limited liability company (LLC)or limited liability partnership(LLP)
             D A partner in a partnership
             D An officer, director, or managing executive of a corporation
             D An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
      D     Yes. Checkall that apply aboveand fill in the details below for each business.
      Business Name                                                Describe the nature of the business                Employer Identification number
      Address                                                                                                         Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                  Name of accountant or bookkeeper
                                                                                                                      Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
      D     Yes. Fill in the details below.
       Name                                                        Date Issued
       Address
       (Number, Street, City, State andZIPCode)




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                    Best Case Bankruptcy


             Case 2:19-bk-08876-EPB                              Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                       Desc
                                                                 Main Document   Page 31 of 34
Debtor 1 . Ta la L. Manns                                                                                     Case numi^. (iiknown)



Part 12: Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.
                        ^j^m^L
Tayla
    la L. Manns                                                           Signature of Debtor 2
Signature of Debtor 1

Date Jul 17, 2019                                                          Date


Didyou attach additional pages to Your Statement of FinancialAffairsfor IndividualsFiling forBankruptcy(Official Form 107)?
   No
D Yes

Did you pay or agreeto pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
   Yes. Name of Person              Debra L. Parks . Attach the Bankruptcy Petition PreparedNotice, Declaration, and Signature (Official Form 119).




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page?

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                    Best Case Bankruptcy


             Case 2:19-bk-08876-EPB                              Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                       Desc
                                                                 Main Document   Page 32 of 34
Fill in this information to identify your case:

 Debtor 1                 Tayla L. Manns
                          First Name                        Middle Name               Last Name

 Debtor 2
(Spouse if, filing)       First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                       C3 Check if this is an
                                                                                                                                    amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                      Under Chapter 7                                    12/15


If you are an individualfiling under chapter 7, you must fill out this form if:
   creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separatesheetto this form. On the top of any additional pages,
              write your name and case number (if known).

 Part 1.       List Your Creditors Who Have Secured Claims

1 For any creditors that you listed in Parti of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identity the creditor and the property that is collateral             What do you intend to do with the property that       Did you claim the property
                                                                          secures a debt?                                       as exempt on Schedule C?



    Creditor's        Auto Now Financial Services, Inc.                      Surrender the property.                                No
    name:                                                                 D Retain the property and redeem it.
                                                                          D Retain the property and enter into a                D Yes
    Descriptionof 2013 DodgeAvenger 116000                                   Reaffirmation Agreement.
    property             miles                                            D Retain the property and [explain]:
    securing debt:

           List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                           Will the lease be assumed?

 Lessor's name:                                                                                                             D No
 Description of leased
 Property:                                                                                                                  D Yes

 Lessor's name:                                                                                                             D No
 Description of leased
 Property:                                                                                                                  D Yes

 Lessor's name:                                                                                                             D No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy




               Case 2:19-bk-08876-EPB                          Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                                Desc
                                                               Main Document   Page 33 of 34
Debtor 1     Ta la L. Manns                                                                     Case number (ifknown)


Description of leased
Property:                                                                                                               D Yes


Lessor's name:                                                                                                          D No
Description of leased
Property:                                                                                                               D Yes


Lessor's name:                                                                                                          D No
Description of leased
Property:                                                                                                               D Yes


Lessor's name:                                                                                                          D No
Description of leased
Property:                                                                                                               D Yes


Lessor's name:                                                                                                          D No
Description of leased
Property:                                                                                                               D Yes


Part 3:     Si n Below


Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an ungxpired lease.

                                                  (/fy^w^A^ x
      Tayla If. Manns                                                              Signature of Debtor 2
      Signature of Debtor 1

      Date       July 17, 2019                                                  Date




Official Form 108                                   Statement of Intention for Individuals Filing Under Chapter 7                            page 2

SoftwareCopyright (c) 1996-2019BestCase, LLC-www.bestcase.com                                                                    Best Case Bankruptcy




           Case 2:19-bk-08876-EPB                         Doc 7 Filed 07/18/19 Entered 07/19/19 10:16:48                        Desc
                                                          Main Document   Page 34 of 34
